ORDER ON PETITION TO REHEAR

Defendants have filed a dignified and appropriate petition for rehearing in which they aver that the Court’s opinion overlooks, misapprehends and incorrectly states material facts established by the evidence.
Defendant’s concern relates to the Court’s reference to an affidavit by Dr. Ronald Cherry which was inadvertently omitted from the appellate record and subsequently included by stipulation.
The Court’s judgment was based on the evidence contained in the record and the applicable Workers’ Compensation Statutes and not the stipulation of the defendants to the accuracy of the contents of Dr. Cherry’s affidavit.
The petition to rehear is denied.